Mr. Chief Justice Brantly:
I dissent. In the statement-contained in the foregoing opinion as to what was decided on the former appeal in this case, I think my associates are in-error. As appears from the statement of the case preceding the-opinion, the charge upon which the defendant was tried was that he ‘ ‘ did then and there falsely, unlawfully, and feloniously make, forge, and counterfeit” the promissory note in question. It was. held that those paragraphs of the instructions (11, 12, 13 and 14) which dealt with forgery by material alteration were not proper, because the charge in the information could not be sustained by proof of such alteration. A new trial was granted because of the error committed in submitting them to the jury.. If this is not the principle upon which the case was determined, then I am not able to understand the English language. Entertaining this view, I think the rule therein declared became the-law of this case, and whether right or wrong, requires that the-defendant be given a new trial; for if the charge in that information could not be sustained by proof of a material alteration, neither can a charge of forgery, by uttering a “false, forged,, *378and counterfeit” instrument, be sustained by proof of uttering an instrument forged by a material alteration.
After further consideration of tbe subject, I am of tbe opinion tbat proof of a material alteration sustains a charge when stated in tbe terms “falsely made, forged and counterfeited.” A satisfactory discussion of tbe subject may be found in Commonwealth v. Boutwell, 129 Mass. 124, where are cited many English and American cases sustaining this view. Of course, if tbe pleader chooses to narrow the charge down to a forgery by alteration, it necessarily and logically follows that he must set forth the alteration so that the court may determine whether it is material. I do not understand that the cases of Bittings v. State, 56 Ind. 101, and State v. Bryant, 17 N. H. 323, cited in the former opinion, go any further than to declare this to be the rule.